Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133676(13)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  ANTHONY LYNCH-BEY, #146972

               Plaintiff-Appellant,

  v                                                                 SC: 133676
                                                                    CoA: 276798
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  _________________________________

                On order of the Chief Justice, the motion for reconsideration of the order of
  June 6, 2007 is considered and it is DENIED because it does not appear the order was
  entered erroneously




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2007                       _________________________________________
                                                                               Clerk